                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAFAEL SALAS,                                     Case No. 18-cv-05608-JST (RMI)
                                                          Plaintiff,
                                   8
                                                                                           REPORT OF PRO SE PRISONER
                                                 v.                                        EARLY SETTLEMENT PROCEEDING
                                   9

                                  10     CLARK E. DUCART, et al.,
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          A settlement conference was held on May 22, 2019, and the results of that proceeding are

                                  14   indicated below:

                                  15          (1) The following individuals, parties, and/or representatives participated in the

                                  16             proceeding, and each possessed the requisite settlement authority:

                                  17             ( X ) Plaintiff, Rafael Salas, Pro Se

                                  18             ( ) Warden or warden’s representative

                                  19             ( X ) Office of the California Attorney General, Nasstaran Ruhparwar

                                  20             ( ) Other:

                                  21          (2) The following individuals, parties, and/or representatives did not appear:

                                  22          _____________________________________________________________________

                                  23          (3) The outcome of the proceeding was:

                                  24             ( ) The case has been completely settled. The parties agree that a proposed stipulated

                                  25      order for dismissal of this case will be filed with the Court on ________________.

                                  26             ( ) The case has been partially resolved and counsel for defendants shall file a joint

                                  27      stipulation regarding those claims which have been resolved. The issues outlined on the sheet

                                  28      attached remain for this Court to resolve.
                                   1             ( X ) The parties are unable to reach an agreement at this time. Offer of settlement to

                                   2      remain open for 30 days from the May 22, 2019 Settlement Conference.

                                   3         IT IS SO ORDERED.

                                   4   Dated: June 3, 2019

                                   5
                                                                                      ROBERT M. ILLMAN
                                   6                                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
